DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 01/13/2021.  After entry of this amendment, claims 1 and 5-20 are currently pending in this Application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,773,475 to Ohishi in view of U.S. Patent Application Publication No. 2014/00723230 to McNeal et al. (hereinafter McNeal) in view of U.S. Patent Application Publication No. 2016/0289520 to Bujnowski et al. (hereinafter Bujnowski).

With respect to claim 1, Ohishi teaches a structured abrasive article comprising shaped three-dimensional abrasive composite secured onto a major surface of a backing or base, wherein each composite comprises abrasive particles such as ceramic type abrasive particles such as aluminum oxide retained in an organic binder (see Ohishi, throughout the reference, in particular, abstract, Figures, col. 3 lines 19-30, col. 4 lines 54-58, col. 5, col. 6 lines 34-36, col. 8 lines 22-30, and cols. 9 and 10).
Ohishi does not expressly and/or literally disclose that the abrasive particles, within the shaped three-dimensional abrasive composites, comprise magnetizable abrasive particles which have a ceramic body being substantially completely coated or encapsulated with a magnetizable layer.
McNeal, drawn to abrasive articles (McNeal, throughout the reference), discloses the use of abrasive particles, having well defined shape, of materials such as alumina having a coating of a metal such as iron (McNeal, [0077]-[0078], [0088] and [0104]).

It should be noted that the disclosure of McNeal on the presence of a coating onto the shaped abrasive particles is taken to render a complete coating obvious specifically noting the fact that McNeal et al. do not disclose or hint to a partial coating of the abrasive particles.
Furthermore, it should be noted that while orienting abrasive particles has an effect on the final abrading result, it would be well within the scope of a skilled artisan to have been interested to orient the abrasive particles in the shaped three-dimensional abrasive composite of Ohishi, and specially orienting them perpendicular to the backing or base, due to the fact that the shaped composites are secured on the backing or base and they retain the abrasive particles. It is reasonable to envision that a perpendicular orientation of particles, within an abrasive composite, would expose the edges of the particles more efficiently during the abrading process, and thus, would result in a more effective abrading performance. Additionally, it should be noted that according to the original disclosure of the present Application under examination, iron is a magnetizable material applied onto the surface of abrasive particles (see present Application under examination, specification, page 5, line 34). Thus, the limitation of “a majority of the magnetizable abrasive particles are aligned substantially perpendicular to the major surface of the backing” is rendered obvious. 

With respect to claim 6, the combination of Ohishi in view of McNeal in view of Bujnowski renders the claimed ceramic body being a precisely-shaped ceramic body obvious; in particular, McNeal et al. disclose that their shaped abrasive particles, which comprises of alumina being coated with iron, have a well-defined and identifiable shape (McNeal [0104]).

With respect to claim 7, the combination of Ohishi in view of McNeal in view of Bujnowski renders the shaped abrasive composites having a precisely shaped abrasive composite obvious; in particular, Ohishi teaches precisely-shaped three-dimensional abrasive composite (Ohishi, col. 6, lines 33-36 and Figure 1-5) wherein the abrasive grains, within the abrasive composite, comprises aluminum oxide (Ohishi, col. 5, lines 15-30).

With respect to claim 8, the combination of Ohishi in view of McNeal in view of Bujnowski renders the shaped abrasive composites having a pyramidal shape obvious; in particular, Ohishi teaches pyramidal shape for their precisely shaped three-dimensional abrasive composites (Ohishi, Figures).

With respect to claim 9, the combination of Ohishi in view of McNeal in view of Bujnowski renders the shaped abrasive composites being close-packed obvious; in particular, Ohishi teaches and show close-packed precisely shaped three-dimensional abrasive composites on the backing (Ohishi, Figures).

With respect to claim 10, the combination of Ohishi in view of McNeal in view of Bujnowski renders an aspect ratio of at least 3 for the magnetizable abrasive particles obvious; in particular, McNeal disclose that their shaped abrasive particles, which comprise alumina being coated with iron, have a height that is greater than the width, and specifically, have an aspect ratio of “at least” about 1:1 (McNeal [0106]). The disclosed aspect ratio of “at least” 1:1 render the claimed ratio of “at least 3” obvious.

With respect to claim 11, Ohishi teaches a structured abrasive article comprising shaped three-dimensional abrasive composite secured onto a major surface of a backing or base, wherein each composite comprises abrasive particles such as ceramic type abrasive particles such as aluminum oxide retained in an organic binder (see Ohishi, throughout the reference, in particular, abstract, Figures, col. 3 lines 19-30, col. 4 lines 54-58, col. 5, col. 6 lines 34-36, col. 8 lines 22-30, and cols. 9 and 10).
Ohishi, additionally, teaches a method for producing an abrasive article, wherein there is an abrasive layer having a three-dimensional structure, and the method comprises (1) filling a mold sheet having a plurality of regularly arranged recessed with an abrasive material coating solution containing abrasive grains, a binder, a solvent, to a predetermined depth, the recesses may be an inverse of the three-dimensional shape to be formed, (2) removing the solvent from the abrasive material coating solution in the recesses by evaporation, (3) filling the recesses further with a binder, wherein the binder would have good adhesion to the backing or base material 
Ohishi does not expressly and/or literally disclose that the abrasive particles, within the shaped three-dimensional abrasive composites, comprise magnetizable abrasive particles which have a ceramic body being substantially completely coated or encapsulated with a magnetizable layer. Also, Ohishi does not expressly and/or literally disclose that the magnetizable abrasive particles are oriented by means of a magnetic field.
McNeal, drawn to abrasive articles (see McNeal, throughout the reference), disclose the use of abrasive particles, having well defined shaped, of materials such as alumina having a coating of a metal such as iron (McNeal, [0077]-[0078], [0088] and [0104]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ohishi in order to replace the ceramic type abrasive particles of Ohishi with the iron coated aluminum oxide (i.e. ceramic) abrasive particles of McNeal motivated by the fact that by coating ceramic type abrasive particles with a metal such as iron it would be make it easier to orient the abrasive particles in the abrasive articles in a predetermined orientation using magnetic or 
However, it is to be noted that orientation of abrasive particles using magnetic field has been known as that shown and taught by Bujnowski who discloses the use of a force such a magnetic or electromagnetic force to arrange the orientation of the abrasive particles either after the deposition of the particles or during the process of deposition (Bujnowski [0174]). Nevertheless, it is inevitable that the particles should be oriented before curing the abrasive article because it would not be possible to orient particles in a hardened article. Thus, it would be well reasonable and within the scope of a skilled artisan to have replaced the ceramic type abrasive particles of Ohishi with the iron coated aluminum oxide abrasive particles of McNeal in order to make it possible and easy to orient them in a predetermined orientation using a magnetic or electromagnetic field, which has been known and used in orientation of abrasive particles as that shown and taught by Bujnowski.

Additionally, it should be noted that according to the original disclosure of the present Application under examination, iron is a magnetizable material applied onto the surface of abrasive particles (see present Application under examination, specification, page 5, line 34).
Again as noted above, it would be reasonable and well within the scope of a skilled artisan to have been orienting the iron coated alumina abrasive particles, i.e. magnetizable abrasive particles, prior to curing or hardening the abrasive layer or material; inevitably, it is not possible to orient abrasive particles in a finally hardened abrasive article. As noted above, according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 12, the combination of Ohishi in view of McNeal in view of Bujnowski renders the carrying out the steps of orienting the abrasive particles and at least partially curing the binder precursor, concurrently, obvious; in particular, it would be reasonable to envision that by performing a partial curing during the process of orienting the abrasive particles, the upright orientation and position of particles is maintained until the final curing and hardening of the abrasive layer or material is performed. In short, it would be obvious and well within the scope of a skilled artisan that by doing so, the movement of already oriented abrasive particles is prevented. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 13, the combination of Ohishi in view of McNeal in view of Bujnowski renders sequentially carrying out the steps of d) orienting the abrasive 

With respect to claim 14, the combination of Ohishi in view of McNeal in view of Bujnowski renders the magnetizable abrasive particles having a ceramic body or core and being coated with a magnetizable layer on at least a portion thereof obvious; in particular, McNeal discloses shaped abrasive particles of materials such as alumina being coated with iron ([0077]-[0078] and [0088]) as detailed out above in the rejection of claim 11.

With respect to claim 15, Ohishi teaches a structured abrasive article comprising shaped three-dimensional abrasive composite secured onto a major surface of a backing or base, wherein each composite comprises abrasive particles such as ceramic type abrasive particles such as aluminum oxide retained in an organic binder (see Ohishi, throughout the reference, in particular, abstract, Figures, col. 3 lines 
Ohishi, additionally, teaches a method for producing an abrasive article, wherein there is an abrasive layer having a three-dimensional structure, and the method comprises (1) filling a mold sheet having a plurality of regularly arranged recessed with an abrasive material coating solution (i.e. malleable composition) containing abrasive grains, a binder, a solvent, to a predetermined depth, the recesses may be an inverse of the three-dimensional shape to be formed, (2) removing the solvent from the abrasive material coating solution in the recesses by evaporation, (3) filling the recesses further with a binder, wherein the binder would have good adhesion to the backing or base material (4) laminating a base material on the mold sheet to bond the binder to the base material, by superposing the base on the mold sheet and allowing the binder to adhere to the base material; the adhesion is carried by pressing with a roll for lamination, and (5) hardening the binder (Ohishi, Abstract and col. 9, line 45 to col. 10, line 60). Separation of the shaped three-dimensional abrasive composite from the mold sheet is inevitable so to be able to form the final abrasive article.
Ohishi does not expressly and/or literally disclose that the abrasive particles, within the shaped three-dimensional abrasive composites, comprise magnetizable abrasive particles which have a ceramic body being substantially completely coated or encapsulated with a magnetizable layer. Also, Ohishi does not expressly and/or literally disclose that the magnetizable abrasive particles are oriented by means of a magnetic field.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ohishi in order to replace the ceramic type abrasive particles of Ohishi with the iron coated aluminum oxide (i.e. ceramic) abrasive particles of McNeal motivated by the fact that by coating ceramic type abrasive particles with a metal such as iron it would be make it easier to orient the abrasive particles in the abrasive articles in a predetermined orientation using magnetic or electromagnetic field; it should be noted that McNeal is also drawn to a specific orientation of abrasive particles which is an upright orientation (i.e. perpendicular) (see McNeal [0106]). Nevertheless, it is reasonable to envision that a perpendicular orientation of particles would expose the edges of the particles more efficiently during the abrading process, and thus, would result in a more effective abrading performance. Thus, specific orientation of particles, such as perpendicular orientation, has beneficial effect. It is to be noted that according to MPEP 2144, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art, but that the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally 
However, it is to be noted that orientation of abrasive particles using magnetic field has been known as that shown and taught by Bujnowski who discloses the use of a force such a magnetic force to arrange the orientation of the abrasive particles either after the deposition of the particles or during the process of deposition (Bujnowski [0174]). Thus, it would be well reasonable and within the scope of a skilled artisan to have replaced the ceramic type abrasive particles of Ohishi with the iron coated aluminum oxide abrasive particles of McNeal in order to make it possible to orient them in a predetermined orientation using a magnetic or electromagnetic field, which has been known and used in orientation of abrasive particles as that shown and taught by Bujnowski.
It should be noted that while orienting abrasive particles has an effect on the final abrading result, it would be well within the scope of a skilled artisan to have been interested to orient the abrasive particles in the shaped three-dimensional abrasive composite of Ohishi, and specially orienting them perpendicular to the backing or base, due to the fact that the shaped composites are secured on the backing or base and they retain the abrasive particles. Additionally, it should be noted that according to the original disclosure of the present Application under examination, iron is a magnetizable material applied onto the surface of abrasive particles (see present Application under examination, specification, page 5, line 34).
It would be reasonable and well within the scope of a skilled artisan to have been orienting the iron coated alumina abrasive particles, i.e. magnetizable abrasive In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 16, the combination of Ohishi in view of McNeal in view of Bujnowski renders claim 16 obvious; in particular, Bujnowski teaches that the abrasive particles may be oriented after deposition of the abrasive particles or during the process of deposition (Bujnowski, [0174]). Considering the embodiment of orienting the particles during deposition, the two steps are carried out concurrently.

With respect to claim 17, the combination of Ohishi in view of McNeal in view of Bujnowski renders the carrying out the steps of orienting the abrasive particles and at least partially curing the binder precursor, concurrently, obvious; in particular, it would be reasonable to envision that by performing a partial curing during the process of orienting the abrasive particles, the upright orientation and position of particles is In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

With respect to claim 18, the combination of Ohishi in view of McNeal in view of Bujnowski renders claim 16 obvious; in particular, Bujnowski teaches that the abrasive particles may be oriented after deposition of the abrasive particles or during the process of deposition (Bujnowski, [0174]). Considering the embodiment of orienting the particles after deposition, the two steps are carried out sequentially.

With respect to claim 19, the combination of Ohishi in view of McNeal in view of Bujnowski renders sequentially carrying out the steps of d) orienting the abrasive particles and e) at least partially curing the binder precursor in the abrasive composite obvious; in particular, Ohishi teaches that after the base is superposed onto the mold 

With respect to claim 20, the combination of Ohishi in view of McNeal in view of Bujnowski renders the claimed ceramic body being a precisely-shaped ceramic body obvious; in particular, McNeal et al. disclose that their shaped abrasive particles, which comprises of alumina being coated with iron, have a well-defined and identifiable shape (McNeal [0104]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi in view of McNeal in view of Bujnowski as applied to claim 1 above, and further in view of U.S. Patent No. 5,547,479 to Conwell et al. (hereinafter Conwell).
The combination of Ohishi in view of McNeal in view of Bujnowski renders claim 1 obvious as detailed out above. Additionally, Ohishi and McNeal disclose abrasive particles of materials such as aluminum oxide, i.e. ceramic type material. However, neither of the references expressly and/or literally disclose “alpha” aluminum oxide as the material forming abrasive particles. Although it would be obvious and well within the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).

Response to Arguments
01/13/2021 have been fully considered but they are not persuasive.

Applicant has argued that it is not clear which direction in McNeal is even upright; Applicant has, further, argued that this is because cutting using an abrasive wheel is generally an edge-on activity when using abrasive wheels, outward-facing could reasonably be meant by the term “upright”. 
The Examiner, respectfully, submits that there is no disclosure in McNeal that upright does not mean perpendicular; in fact, as generally known “upright” means being perpendicular to the surface that the particle is being deposited/applied. Moreover, Ohishi, as the primary reference shows that the abrasive composites deposited on the backing are attached to the backing in a way that they are perpendicular to the major surface of the backing (see Ohishi, Figures, such as Figure 1). It is reasonable to envision that a perpendicular orientation of particles within perpendicular abrasive composites would expose the edges of the particles more efficiently, and thus, would result in a more effective abrading performance.

Applicant has argued that Bujnowski teaches orienting abrasive particles during or after deposition on a curable binder. Applicant has argued and concluded that processing step d in methods of claims 11 and 15 is not rendered obvious by the combination of references.
The Examiner, respectfully, submits that, orienting the particles in both claims 11 and 15 takes place prior to even at least partially curing the binder. Bujnowski does not prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 (IV)(C)); thus, orienting the particles, inevitably, cannot take place after the binder is hardened, whether they are oriented during the process of deposition of particles or after, would inevitably result in the same outcome of having oriented particles. Thus, in the absence of unexpected results for orienting the particles after a dispersion of particles and binder fills the cavities or after a major surface of a backing is contacted with such a dispersion, orienting the particles during the process of incorporating the particles into the binder or orienting them after incorporating them into the binder is expected to provide the same results. 
Moreover, Bujnowski, also, discloses “rearranging the abrasive particles can include providing energy to the abrasive particles configured to cause a change in the predetermined position and/or predetermined rotational orientation of the abrasive particles on or within the precursore bond material” (Bujnowski, [0174]). Thus, there are, at least, some embodiments within Bujnowski which are open to orienting the abrasive particles after they are deposited within the precursor bond material. 

Finally, Applicant has argued that the present rejection relies solely on an impermissible hindsight reasoning analysis based solely on Applicant’s own disclosure. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	It should be noted that Ohishi shows an orientation of their ceramic abrasive structures in a way that they are perpendicular to the backing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731